Judgment, Supreme Court, New York County (Laura Drager, J.), rendered February 6, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The court properly admitted testimony that the undercover officer observed defendant and his codefendant engage in a transaction with another buyer immediately prior to the charged sale. This testimony completed the narrative of events leading up to defendant’s arrest, explained why defendant was targeted by the police, and tended to prove that defendant acted in concert in the charged crime (see e.g. People v Carter, 77 NY2d 95, 107 [1990], cert denied 499 US 967 [1991]; People v Rosello, *157298 AD2d 212 [2002], lv denied 99 NY2d 585 [2003]; People v Alexander, 215 AD2d 116 [1995], lv denied 86 NY2d 840 [1995]). Moreover, this testimony was clearly probative of possession with intent to sell, and “the People were not required to rest on the inferences flowing from the charged sale” (People v Mendoza, 245 AD2d 177 [1997], lv denied 91 NY2d 975 [1998], citing People v Alvino, 71 NY2d 233, 245 [1987]). Furthermore, the evidence carried little suggestion of criminal propensity (People v Pressley, 216 AD2d 202 [1995], lv denied 86 NY2d 800 [1995]).
While it would have been preferable for the court to have delivered a limiting instruction immediately after receiving the uncharged crimes evidence, and to have included specific language prohibiting the jury from considering criminal propensity, the court’s final charge was sufficient to prevent any prejudice (see People v Archibald, 211 AD2d 451 [1995], lv denied 85 NY2d 935 [1995]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Sullivan, Williams and Gonzalez, JJ.